TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00523-CR




                                     Sammy Larkin, Appellant

                                                v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
         NO. 00-174, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for possession of cocaine. Sentence

was imposed on November 7, 2000. The deadline for perfecting appeal was December 7, 2000. Tex.

R. App. P. 26.2(a)(1). Notice of appeal was filed on September 6, 2001. We lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).

               The appeal is dismissed.



Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: October 18, 2001

Do Not Publish